


Exhibit 10.14

 

 

[g42451kqi001.jpg]

 

 

450 WEST 33RD STREET

 

NEW YORK, NY 10001

 

212 884 2000 P

 

212 884 2396 F

 

NEW YORK & COMPANY

450 West 33rd Street

New York, NY  10001

 

Mr. Sheamus Toal

 


RE:  LETTER AGREEMENT OF EMPLOYMENT


 

Dear Sheamus:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment, and your employment relationship, with Lerner New York, Inc.
(the “Company”).  Your execution of this Agreement will represent your
acceptance of all of the terms set forth below.

 

1.                           Nature of Agreement and Relationship.  This
Agreement does not represent an employment contract for any specified term. 
Your employment relationship thus will remain “at-will,” meaning that, subject
to the terms hereof, either party to this Agreement may terminate the employment
relationship at any time for any lawful reason.

 

2.                            Job Title and Duties.  Your job title will be
Chief Financial Officer.  You will be expected to devote all of your full time
efforts to the performance of the duties and responsibilities normally
associated with this position, including those from time-to-time that may be
assigned to you by your Supervisor, the President, the Chief Executive Officer,
the Chief Operating Officer or the Board of Directors of the Company (or the
designee of any of the foregoing).

 

3.                            Salary.  For the 12-month period ending on the
last Saturday of each January (the last day of the fiscal year), you will
receive a base salary at the rate of $375,000.00 per annum (“Base Salary”),
subject to the remaining provisions of this Section.   For the remainder of the
current fiscal year starting on the date of this Agreement, your Base Salary
will be pro rated based on the number of days remaining in such fiscal year
divided by 365.  At the Company’s sole discretion, your Base Salary may be
increased or decreased based on your performance and the performance of the
business.  You will be paid in accordance with the Company’s normal payroll
policies and practices, with all applicable deductions being withheld from your
paychecks.

 

4.                            Bonus.  You will be eligible to participate in the
Company’s then current bonus plan, in accordance with its terms and conditions,
and to receive performance-based bonuses pursuant to any formula that may be
established.  For the Company’s current fiscal year, your bonus target for the
spring bonus (relating to the Company’s results for the first and second fiscal
quarters of each fiscal year) will be 17.5% of your Base Salary; for the fall
bonus (relating to the Company’s results for the third and fourth fiscal
quarters of each fiscal year) will be 22.5% of your Base Salary; and for the
annual bonus (relating to the Company’s results for the fiscal year) will be 10%
of your Base Salary.  Any bonus will be payable in the month following the last
quarter to which that bonus relates.  All bonuses are determined at the
Company’s sole discretion, and the Company has the sole discretion to modify or
terminate any bonus plan and that plan will govern your right, if any, to a
bonus payment upon termination of your employment.

 

1

--------------------------------------------------------------------------------


 

5.                            Stock Options and Other Long-Term Incentives.  You
will be eligible to receive awards under stock option, restricted stock or other
equity-based long-term incentive plans established by the Company (or an
Affiliate) that cover executive officers of the Company.  The term “Affiliate”
means any corporation, partnership, limited liability company or other entity
(other than the Company) that controls or is controlled by the Company, whether
directly or indirectly, such as a parent company or subsidiary.  All equity
awards described in this paragraph are determined at the Company’s sole
discretion, and the Company has the sole discretion to modify or terminate any
stock option, restricted stock or other equity-based long-term incentive plan
and that plan will govern your rights, if any, relating to any equity
award(s) you have received, or may be entitled to receive, upon termination of
your employment.

 

6.                            Employee Benefits.  You will be entitled to
participate in all employee benefits plans, practices and programs maintained by
the Company and made available to senior executives generally and as may be in
effect from time to time (the “Benefits Plans”).  Your participation in the
Benefits Plans will be on the same basis and terms as are applicable to senior
executives of the Company generally.  Benefits Plans include, but are not
limited to, savings and retirement plans, deferred compensation, health and
prescription drug benefits, disability benefits, other insurance programs,
vacation and other leave, merchandise discounts and business expense
procedures.  Plan documents setting forth terms of certain of the Benefits Plans
are available upon request, which plan documents control all questions of
interpretation concerning applicable Benefits Plans, including your rights, if
any, upon termination of your employment.  The Benefits Plans are subject to
modification or termination by the Company at any time, at its sole discretion,
in accordance with their terms.

 

7.                            Severance.

 

7.1          Severance Pay.  Upon your termination of employment by the Company
and all Affiliates without Cause (as defined below), but subject to your
performance of all post-employment obligations set forth in this Agreement and
also subject to your signing a release of claims in a form acceptable to the
Company, you will be entitled to receive severance pay for twelve (12) months
“Severance Period” at your final Base Salary (“Severance Pay”), beginning the
first pay period following your separation date and ending upon the earlier of: 
(i)  your receipt of 52 such payments or (ii) your first day of employment with
another employer, whichever is earlier.  If you obtain employment at an annual
salary that is lower than your final Base Salary, you will continue to receive
the differential between the two rates of pay for the balance of the 52 weeks.
This Severance Pay, which will be subject to applicable deductions required by
law, will be paid on the Company’s regular payroll dates for the balance of the
“Severance Period” following your termination date, as outlined above.  For
purposes of this Agreement, “Cause” means: (i) your wrongful misappropriation of
the Company’s or an Affiliate’s assets of a material value; (ii) any physical or
mental impairment that renders you incapable of performing the essential
functions of your position with reasonable accommodations; (iii) your conviction
of, or pleading “guilty” or “no contest” to, a felony; (iv) your intentionally
causing the Company or an Affiliate to violate a material local state or federal
law in any material respect; (v) your willful refusal to comply with a
significant, lawful and proper policy, directive or decision of your supervisor
or the Board in furtherance of a legitimate business purpose or your willful
refusal to perform the duties reasonably assigned to you consistent with your
functions, duties and responsibilities, in each case, in any material respect,
and only if not remedied within thirty (30) days after receipt of written notice
from the Company; or (vi) your breach of this Agreement, in any material
respect, not remedied within thirty (30) days after receipt of written notice
from the Company.

 

2

--------------------------------------------------------------------------------


 

7.2          Severance Pay of Key Employee.  If on the date of your termination
of employment by the Company: (i) a distribution of compensation to which you
become entitled under this Agreement upon your termination of employment
(including but not limited to severance or other termination benefits) would be
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations issued thereunder, including Proposed Regulation
Section 1.409A-1(b)(9)(iii) (or any successor provision), which describes
certain separation pay arrangements that do not provide for the deferral of
compensation, and (ii) you are a “key employee”, as defined in Code
Section 416(i) without regard to paragraph (5) thereof, then such distribution
shall not be made before the date which is six months after the date of your
termination of employment (or, if earlier, your death).  All distributions to
which you otherwise would be entitled during such period shall be made on the
date which is six months after the date of your termination of employment (or,
if earlier, your death).  Any distributions thereafter owed to you under this
Agreement will be made in accordance with the Company’s normal payroll policies
and procedures.

 

8.     Application of Code Section 409A.  It is the Company’s intent that
compensation and benefits to which you are entitled under this Agreement not be
treated as “nonqualified deferred compensation” under Code Section 409A (or any
regulations or other guidance promulgated thereunder) and that any ambiguities
in the construction of this Agreement be interpreted in order to effectuate such
intent.  In the event that the Company determines, in its sole discretion, that
any compensation or benefits to which you are entitled under this Agreement
could be treated as “nonqualified deferred compensation” under Code Section 409A
unless this Agreement is amended or modified, the Company may, in its sole
discretion, amend or modify this Agreement without obtaining any additional
consent from you, so long as such amendment or modification does not materially
affect the net present value of the compensation or benefits to which you
otherwise would be entitled under this Agreement.

 

9.     Confidential Information, Intellectual Property.

 

9.1           Confidentiality.  You agree to not disclose, distribute, publish,
communicate or in any way cause to be disclosed, distributed, published, or
communicated in any way or at any time, Confidential Information (as defined
herein), or any part of Confidential Information, to any person, firm,
corporation, association, or any other operation or entity except on behalf of
the Company in performance of your duties and responsibilities for the Company,
and then only in a fashion consistent with protecting the Confidential
Information from unauthorized use or disclosure, except as otherwise approved by
the Company.  You further agree not to use or permit the reproduction of any
Confidential Information except on behalf of the Company in your capacity as an
employee of the Company.  You agree to take all reasonable care to avoid the
unauthorized disclosure or use of any Confidential Information.  You assume
responsibility for and agree to indemnify and hold harmless the Company from and
against any disclosure or use of the Confidential Information in violation of
this Agreement.

 

9.2           Confidential Information.  For the purpose of this Agreement,
“Confidential Information” shall mean any written or unwritten information which
relates to and/or is used in the Company’s business (including, without
limitation, information related to the names, addresses, buying habits and other
special information regarding past, present and potential customers, employees
and suppliers of the Company; customer and supplier contracts and transactions
or price lists of the Company and suppliers; all agreements, files, books, logs,
charts, records, studies, reports, processes, schedules and statistical
information relating to the Company; all products, services, programs and
processes sold,

 

3

--------------------------------------------------------------------------------


 

and all computer software licensed or developed by the Company; data, plans and
specifications related to present and/or future development projects of the
Company; financial and/or marketing data respecting the conduct of the present
or future phases of business of the Company; computer programs, computer- and/or
web-based training programs, systems and/or software; ideas, inventions,
trademarks, business information, know-how, processes, techniques, improvements,
designs, redesigns, creations, discoveries and developments of the Company; and
finances and financial information of the Company) which the Company deems
confidential and proprietary, which is generally not known to others outside the
Company, or which gives or tends to give the Company a competitive advantage
over persons who do not possess such information or the secrecy of which is
otherwise of value to the Company in the conduct of its business regardless of
when and by whom such information was developed or acquired, and regardless of
whether any of these are described in writing, copyrightable or considered
copyrightable, patentable or considered patentable.  “Confidential Information”
shall not include general industry information or information which is publicly
available or otherwise known to those persons outside the Company working in the
area of the business of the Company or is otherwise in the public domain without
breach of this Agreement or information which you have lawfully acquired without
an obligation to maintain the information in confidence from a source other than
the Company.  “Confidential Information” specifically includes information
received by the Company from others, including the Company’s clients, that the
Company has an obligation to treat as confidential and also includes any
confidential information acquired or obtained by you while in the employment of
any of the Company’s subsidiary or affiliated companies or any company which has
been acquired by the Company.

 

9.3           Invention Ownership.  With respect to information, inventions and
discoveries developed, made or conceived by you, either alone or with others, at
any time during your employment by the Company and whether or not within normal
working hours, arising out of such employment or pertinent to any field of
business or research in which, during such employment, the Company is engaged or
(if such is known to or ascertainable by you) is considering engaging, you
agree:

 

(a)           that all such information, inventions and discoveries, whether or
not patented or patentable, shall be and remain the sole property of the
Company;

 

(b)           to disclose promptly to an authorized representative of the
Company all such information, inventions and discoveries and all information in
your possession as to possible applications and uses thereof;

 

(c)           not to file any patent applications relating to any such invention
or discovery except with the prior consent of an authorized representative of
the Company; and

 

(d)           at the request of the Company, and without expense or additional
compensation to you, to execute such documents and perform such other acts as
the Company deems necessary, to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or its designee such inventions and all patent applications and patents
relating thereto.

 

4

--------------------------------------------------------------------------------


 

Both the Company and you intend that all original works of authorship within the
purview of the copyright laws of the United States authored or created by you in
the course of your employment with the Company will be works for hire within the
meaning of such copyright laws.

 

9.4           Confidentiality of Inventions; Return of Materials and
Confidential Information.  With respect to the information, inventions and
discoveries referred to in Section 9.3, and also with respect to all other
information, whatever its nature and form and whether obtained orally, by
observation, from graphic materials, or otherwise (except such as is generally
available through publication) obtained by you during or as a result of your
employment by the Company and relating to any product, service, process, or
apparatus or to any use of any of them, or to materials, tolerances,
specifications, costs (including manufacturing costs), prices, or to any plans
of the Company, you agree:

 

(a)           to hold all such information, inventions and discoveries in strict
confidence and not to publish or otherwise disclose any portion thereof except
with the prior consent of an authorized representative of the Company;

 

(b)           to take all reasonable precautions to ensure that all such
information, inventions, and discoveries are properly protected from access by
unauthorized persons;

 

(c)           to make no use of any such information, invention, or discovery
except as required or permitted in the performance of your duties and
responsibilities for the Company; and

 

(d)           upon termination of your employment by the Company, or at any time
upon request of the Company, to deliver to the Company all graphic materials and
all substances, models, prototypes and the like containing or relating to
Confidential Information or any such information, invention, or discovery, all
of which graphic materials and other things shall be and remain the sole
property of the Company.  The term “graphic materials” includes letters,
memoranda, reports, notes, notebooks, books of account, drawings, prints,
specifications, formulae, data printouts, microfilms, magnetic tapes and disks
and other documents and recordings, together with all copies thereof.

 

10.   Non-Solicitation.  Regardless of whether you are eligible to receive
Severance Pay, you agree that, if your employment with the Company ends for any
reason, you will not, for a period of twelve (12) months following such
termination of employment, (i) directly or indirectly, either for yourself or
for any other person, business, company or entity, hire from the Company or any
Affiliate, or attempt to hire, divert or take away from the Company or any
Affiliate, any of the then current officers or employees of the Company or any
Affiliate, (ii) interfere with or harm, or attempt to interfere with or harm,
the relationship of the Company or any Affiliate with any person who at any time
was an employee, customer or supplier of the Company or any Affiliate or
otherwise had a business relationship with the Company or any Affiliate, or
(iii) unless compelled by law to do so, directly or indirectly, knowingly make
any statement or other communication that impugns or attacks the reputation or
character of the Company or any Affiliate, or damages the goodwill of the
Company or any Affiliate, or knowingly take any action, directly or indirectly,
that would interfere with any contractual or customer or supplier relationships
of the Company or any Affiliate.

 

11.   Non-Competition.  If you resign your employment, or if your employment is
terminated with Cause, for a period of twelve (12) months following such
employment termination, you may not and will not, within the United States of
America, directly or indirectly, without the prior written consent of the
Company’s chief executive officer or its Board of Directors (which may be given
or withheld in its sole discretion), own, manage, operate, join, control, be
employed by,

 

5

--------------------------------------------------------------------------------


 

consult with or participate in the ownership, management, operation or control
of, or be connected with (as a stockholder, partner or otherwise) any business,
partnership, firm, company, corporation or other entity engaged in the retail
business of women’s fashion apparel,  accessories and related products or any
other product sold or intended to be sold by the Company or an Affiliate during
your employment with the Company.  Notwithstanding the foregoing, your
beneficial ownership after your termination of employment with the Company,
either individually or as a member of a group, of not more than two percent (2%)
of the voting stock of any publicly held corporation shall not be a violation of
this provision.

 

12.   Remedies.  You acknowledge that money will not adequately compensate the
Company for the substantial damages that will arise upon the breach of any
provision of Sections 9, 10 and 11 of this Agreement and that the Company would
have no adequate remedy at law.  For this reason, any claim the Company may make
that you have breached or are threatening to breach Sections 9, 10, or 11 is not
subject to mandatory arbitration under Section 15.  Instead, if you breach or
threaten to breach any provision of Sections 9, 10, or 11, the Company will be
entitled, in addition to other rights and remedies, to specific performance,
injunctive relief and other equitable relief to prevent or restrain any breach
or threatened breach of Sections 9, 10, or 11.  The Company may obtain such
relief from (i) any court of competent jurisdiction, (ii) an arbitrator acting
pursuant to Section 15 hereof,  or (iii) a combination of the two (e.g., by
simultaneously seeking arbitration under Section 15 and a temporary injunction
from a court pending the outcome of the arbitration).  It shall be the Company’s
sole and exclusive right to elect which approach to use to vindicate its
rights.  You also agree that in the event of a breach (or any threat of breach)
the Company shall be entitled to obtain an immediate injunction and restraining
order to prevent such breach and/or threatened breach and/or continued breach,
without having to prove damages, and to obtain all costs and expenses, including
reasonable attorneys’ fees and costs.  In addition, the existence of any claim
or cause of action by you against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the restrictive covenants of this Agreement.

 

13.   Acknowledgment of Reasonableness.  You and the Company specifically agree
that the provisions of the restrictive covenants contained in this Agreement,
including the post-employment covenants regarding non-solicitation and
non-competition, are reasonable and that the Company would not have entered into
this Agreement but for the inclusion of such covenants.  You understand that the
Company’s business is nationwide, and, therefore, a nationwide restrictive
covenant is reasonable.  If a court or arbitrator determines that any provision
of any such restrictive covenant is unreasonable, whether in period of time,
geographical area, or otherwise, you and the Company agree that the covenant
shall be interpreted and enforced to the maximum extent which a court or
arbitrator deems reasonable.  In addition, you and the Company authorize any
such court or arbitrator to reform these restrictions to the minimum extent
necessary.

 

14.   Company Property.  Upon your termination of employment for any reason, you
will promptly return to the Company all Company-related documents and Company
property within your possession or control.

 

15.   Arbitration of Disputes.  Except as set forth in Section 12, any dispute,
claim or difference arising out of or in relation to your employment will be
settled exclusively by binding arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes before a single arbitrator. The Executive expressly
understands and agrees that claims subject to arbitration under this section
include asserted violations of the Employee Retirement and Income Security Act
of 1974; the Age Discrimination in Employment Act; the Older Worker’s Benefit
Protection Act; the Americans with Disabilities Act; Title VII of the Civil
Rights Act of 1964 (as amended); the Family and Medical Leave Act; and any law
prohibiting discrimination, harassment or retaliation in employment, whether
based on federal, state or local law; any claim of breach of contract, tort,
promissory estoppel or detrimental reliance, defamation, intentional infliction
of emotional distress; or the public policy of any state, or

 

6

--------------------------------------------------------------------------------


 

any other federal, state or local law. The arbitration will be held in New York,
New York unless you and the Company (each a “Party,” and jointly, the “Parties”)
mutually agree otherwise.  To the extent permitted by law, each Party will bear
its own costs and fees of the arbitration, and other fees and expenses of the
arbitrator will be borne equally by the Parties; provided, however, that the
arbitrator will be empowered to require any one or more of the Parties to bear
all or any portion of fees and expenses of the Parties and/or the fees and
expenses of the arbitrator in the event that the arbitrator determines such
Party has acted in bad faith.  The arbitrator will have the authority to award
any remedy or relief that a court of the State of New York could order or
grant.  The decision and award of the arbitrator will be binding on all
Parties.  Either Party to the arbitration may seek to have the ruling of the
arbitrator entered in any court having jurisdiction thereof.  Each Party agrees
that it will not file suit, motion, petition or otherwise commence any legal
action or proceeding for any matter which is required to be submitted to
arbitration as contemplated herein, except in connection with the enforcement of
an award rendered by an arbitrator and except to seek the issuance of an
injunction or temporary restraining order pending a final determination by the
arbitrator.

 

16.   Post-Termination Cooperation.  As is required of you during employment,
you agree that during and after employment with the Company you will, without
expense or additional compensation to you, cooperate with the Company or any
Affiliate in the following areas:

 

16.1         Cooperation With the Company.  You agree [a] to be reasonably
available to answer questions for the Company’s (or any Affiliate’s) officers
regarding any matter, project, initiative or effort for which you were
responsible while employed by the Company and [b] to cooperate with the Company
(and with any Affiliate) during the course of all third-party proceedings
arising out of the Company’s (or any Affiliate’s) business about which you have
knowledge or information.  For purposes of this Agreement, [c] “proceedings”
includes internal investigations, administrative investigations or proceedings
and lawsuits (including pre-trial discovery and trial testimony) and
[d] “cooperation” includes [i] your being reasonably available for interviews,
meetings, depositions, hearings and/or trials without the need for subpoena or
assurances by the Company (or any Affiliate), [ii] providing any and all
documents in your possession that relate to the proceeding, and [iii] providing
assistance in locating any and all relevant notes and/or documents.

 

16.2         Cooperation With Media.  You agree not to communicate with, or give
statements to, any member of the media (including print, television or radio
media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which you have knowledge or information
(other than knowledge or information that is not Confidential Information as
defined in Section 9.3) as a result of employment with the Company.  You also
agree to notify the Chief Executive Officer or his designee immediately after
being contacted by any member of the media with respect to any matter affected
by this section.

 

17.   Entire Agreement.  This Agreement constitutes your entire agreement with
the Company relating to the subject mater hereof, and superseded in its entirety
any and all prior agreements, understandings or arrangements with the Company.

 

18.   Governing Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

19.   Survival of Provisions.  Sections 9 to 13, 15 16, 18 and 19 will survive
the termination of your employment for any reason and shall not be affected by
any transfer(s) between the Company and its Affiliate(s).

 

7

--------------------------------------------------------------------------------


 

20.   Understandings and Representations.  You should not sign this Agreement
until you understand its terms and conditions.  Your execution of this Agreement
represents your acknowledgement that you have take all steps you believe
necessary, including consultation with financial and/or legal advisors of your
choice, to understand this Agreement.

 

 

Sincerely,

 

 

By:

/s/ Richard P. Crystal

 

Dated:

November 3, 2008

 

Richard P. Crystal

 

 

 

 

Chairman & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

Dated:

November 3, 2008

 

Sheamus Toal

 

 

 

 

Chief Financial Officer

 

 

 

 

8

--------------------------------------------------------------------------------
